Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger A. Johnson, Jr., appeals the district court’s orders dismissing his employment discrimination action and denying his motion to alter or amend the judgment We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Next Day Blinds Corp., No. 1:09-cv-02069-WMN, 2012 WL 2871418 (D.Md. Nov. 1, 2012; Feb 21, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.